DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jared DuJack on 29 April 2022.

The application has been amended as follows: 
1. (Currently Amended) A method comprising: 
providing a predetermined area comprising a predetermined geo-location in which a mobile device is to be monitored, wherein the predetermined area is covered by at least one antenna; 
assigning a first threat level to the mobile device in response to determining, by a processor, the mobile device has entered the predetermined area comprising the geo-location based on the mobile device connecting to and/or transmitting data using the at least one antenna
in response to the first threat level being assigned, monitoring mobile device data of the mobile device; 
determining, by the processor, a length of time the mobile device remains in the predetermined area, wherein, when the length of time exceeds a predetermined time threshold, a second threat level is assigned to the mobile device, wherein the predetermined time threshold is calculated using a predictive model created with historical information, said predictive model associating said length of time with a threat indication; 
in response to the second threat level being assigned to the mobile device, comparing, by the processor, usage of the mobile device with one or more existing analytics models using a set of analytic techniques that describe a behavior pattern of a regular user and a behavior pattern of a suspect user, wherein the usage of the mobile device is selected from the group consisting of an average number of calls, a destination number, call duration, and geographic information of a target number, wherein the one or more existing analytics models are recalibrated in a management system to continuously learn from behaviors, and wherein when the usage of the mobile device matches the behavior pattern of a suspect user, a third threat level is assigned to the mobile device; 
in response to the third threat level being assigned to the mobile device, using a set of cognitive techniques to further assess, by the processor, potential behavior based on data collected from the usage of said mobile device, wherein the data collected is selected from the group consisting of call recording, voice recognition, speech-to-text transformation, sentiment analysis on the text, and content analysis, and wherein, when said data collected from the usage of the mobile device is indicative of a potential attempt to commit a predetermined negative action, the processor initiates a predefined action linked to said mobile device intended to prevent said predetermined negative action.  

10. (Currently Amended) A computer program product comprising: 
a computer-readable storage medium; and 
a computer-readable program code stored in the computer-readable storage medium, the computer readable program code containing instructions executable by a processor of a computer system to implement a method for managing mobile device usage, the method comprising: 
providing a predetermined area comprising a predetermined geo-location in which a mobile device is to be monitored, wherein the predetermined area is covered by at least one antenna; 
assigning a first threat level to the mobile device in response to determining, by the processor, the mobile device has entered the predetermined area comprising the geo-location based on the mobile device connecting to and/or transmitting data using the at least one antenna
in response to the first threat level being assigned, monitoring mobile device data of the mobile device; 
determining a length of time the mobile device remains in the predetermined area, wherein, when the length of time exceeds a predetermined time threshold, a second threat level is assigned to the mobile device, wherein the predetermined time threshold is calculated using a predictive model created with historical information; 
in response to the second threat level being assigned to the mobile device, comparing usage of the mobile device with one or more existing analytics models that describe a behavior pattern of a regular user and a behavior pattern of a suspect user, wherein the usage of the mobile device is selected from the group consisting of an average number of calls, a destination number, call duration, and geographic information of a target number, wherein the one or more existing analytics models are recalibrated in a management system to continuously learn from behaviors, and wherein when the usage of the mobile device matches the behavior pattern of a suspect user, a third threat level is assigned to the mobile device; 
in response to the third threat level being assigned to the mobile device, using a set of cognitive techniques to further assess potential behavior based on data collected from the usage of said mobile device, wherein the data collected is selected from the group consisting of call recording, voice recognition, speech-to-text transformation, sentiment analysis on the text, and content analysis, and wherein when said data collected from the usage of the mobile device is indicative of a potential attempt to commit a predetermined negative action a predefined action linked to said mobile device is initiated to prevent said predetermined negative action.  

18. (Currently Amended) A computer system comprising: 
a processor; 
a memory coupled to said processor; and 
a computer readable storage medium coupled to the processor, the storage medium containing instructions executable by the processor via the memory to implement a method for managing mobile device usage, the method comprising: 
providing a predetermined area comprising a predetermined geo-location in which a mobile device is to be monitored, wherein the predetermined area is covered by at least one antenna; 
assigning a first threat level to the mobile device in response to determining, by the processor, the mobile device has entered the predetermined area comprising the geo-location based on the mobile device connecting to and/or transmitting data using the at least one antenna
in response to the first threat level being assigned, monitoring mobile device data of the mobile device; 
determining a length of time the mobile device remains in the predetermined area wherein, when the length of time exceeds a predetermined time threshold, a second threat level is assigned to the mobile device, wherein the predetermined time threshold is calculated using a predictive model created with historical information; 
in response to the second threat level being assigned to the mobile device, comparing usage of the mobile device with one or more existing analytics models that describe a behavior pattern of a regular user and a behavior pattern of a suspect user, wherein the usage of the mobile device is selected from the group consisting of an average number of calls, a destination number, call duration, and geographic information of a target number, wherein the one or more existing analytics models are recalibrated in a management system to continuously learn from behaviors, and wherein when the usage of the mobile device matches the behavior pattern of a suspect user, a third threat level is assigned to the mobile device; 
in response to the third threat level being assigned to the mobile device, using a set of cognitive techniques to further assess potential behavior based on data collected from the usage of the mobile device, wherein the data collected is selected from the group consisting of call recording, voice recognition, speech-to-text transformation, sentiment analysis on the text, and content analysis, and wherein, when the data collected from the usage of the mobile device is indicative of a potential attempt to commit a predetermined negative action, a predefined action is initiated to prevent said predetermined negative action.  

20. (Canceled).   

Reasons for Allowance
Claims 1-6, 10-14, 18, and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the limitations in each independent claim and not on any single limitation.
The cited references—Doyle (US 2012/0268269 A1), Vazirani (US 2019/0035242 A1), Noonan (US 2013/0316738 A1), Jacob (US 9,888,371 B1), Volkart (US 2018/0218730 A1), and Nucci et al. (US 8,279,860 B1)—do not singly or in an obvious combination teach “providing a predetermined area comprising a predetermined geo-location in which a mobile device is to be monitored, wherein the predetermined area is covered by at least one antenna; 
assigning a first threat level to the mobile device in response to determining, by a processor, the mobile device has entered the predetermined area comprising the geo-location based on the mobile device connecting to and/or transmitting data using the at least one antenna; 
in response to the first threat level being assigned, monitoring mobile device data of the mobile device; 
…
in response to the second threat level being assigned to the mobile device, comparing, by the processor, usage of the mobile device with one or more existing analytics models using a set of analytic techniques that describe a behavior pattern of a regular user and a behavior pattern of a suspect user, 
… 
in response to the third threat level being assigned to the mobile device, using a set of cognitive techniques to further assess, by the processor, potential behavior based on data collected from the usage of said mobile device” in combination with the remaining limitations of each respective independent claim.  Also see pages 14-16 of applicant’s remarks filed 29 November 2021.

Relevant prior art not cited:
Jakobsson (US 2020/0053111 A1)—Jakobssen discloses associating risk levels
with the device (Para. 301).

Rosenberger (US 2004/0107219 A1)--Rosenberger discloses associating a
threat level with a wireless device (Para. 42).

Stevenson (US 2017/0013002 A1)—Stevenson discloses assigning threat levels to a device and performing response actions respective to each threat level (Fig. 9; Para. 120-122).

Hopper (US 2018/0288073 A1)—Hopper discloses an analytics engine may determine a threat level for an entity, wherein the threat levels are on a numerical scale (e.g., 0-5) (Para. 42).

The relevant prior art not cited-Jakobsson (US 2020/0053111 A1), Rosenberger (US 2004/0107219 A1), Stevenson (US 2017/0013002 A1), and Hopper (US 2018/0288073 A1)- also do not singly or in an obvious combination teach the aforementioned limitations in combination with the remaining limitations of each respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




29 April 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498